DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-13, as presented on January 6, 2020, stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez (US 2008/0172000 A1).
Regarding claims 1, 11, and 12, Perez teaches an oral frenulum spreader as at fig. 4. The spreader includes:
a flap-tip 34 having a distal end (left in fig. 4) and an opposite proximal end (at junction between 32/34). The distal end of the flap-tip 34 has a slit therein separating the flat-tip into a left portion and a right portion. The left portion of the flap-tip and the right portion of the flap-tip are essentially coplanar as seen in fig. 4. The slit flap-tip 34 is adapted to fit about at least some oral frenulum, depending on size and shape of the frenulum. The flap-34 tip is further adapted to allow for motion of the oral frenulum spreader about the oral frenulum when used with a properly sized and shaped frenulum.
Regarding claim 2, there is no reason that the flap tip 34 is not capable of being placed beneath some patient’s tongue, depending on size and configuration of the patient’s oral cavity. 
Regarding claim 3, the spreader of fig. 4 includes a sheath 32 connected to the proximal end of the flap tip 34. 
Regarding claim 4, the sheath member 32 is tubular. 
Regarding claim 5, the sheath 32 is configured to fit a caregiver finger [0041].
Regarding claim 7, examiner takes the position that any component is capable of being detached from another component upon appropriate application of force thereto. 
Regarding claim 13, the flap tip 34 left and right portions are symmetrical (line of symmetry aligned with long axis of 32). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Clanton et al. (US 4,422,131).
Regarding claim 6, the limitations of claim 3 are taught by Perez, as above, but Perez does not teach a light source disposed within the sheath member 32. 
Clanton teaches a finger mounted light 15 in a housing formed as a finger cot (col. 1, lines 54-55). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add a light, as taught in Clanton, to the finger cot (sheath) 32 of Perez, by placing the light source 15 at a distal end of 32, near the junction with 34. Along with this addition, one would have also added power source and associated circuitry and switching within 32 to permit functionality thereof.  One would have done so in order to provide the Perez device with a light source which clearly illuminates a surgical site. 
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Agnone (US 3,511,242).
Regarding claims 8 and 9, Perez teaches the limitations of claim 1, as above. Further, flap tip 34 is made of a material which is capable of carrying something. However, Perez does not teach a plurality of tines on the flap tip 34 – rather Perez teaches a smooth surface on 34. 
Agnone teaches a surgical finger cot as at figs. 1 and 4 including a structure 19/20 for supporting patient tissue. (abstract)  This structure is taught being either flat 23 as in fig. 1 or having a scalloped edge 23a as in fig. 4. Examiner takes the position that the configuration of the scallops 23a of fig. 4 are in the form of tines. 
It would have been obvious to one with ordinary skill to form the Perez flap tip 34 with a scalloped surface (e.g. tines) as suggested by Agnone. One would have done so in order to increase grip between 34 and tissue, as compared to a smooth surface. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799